  8:19-cv-00252-BCB-SMB Doc # 108 Filed: 04/29/20 Page 1 of 3 - Page ID # 591



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

 JANE DOE,
                                                                 Case No. 8:19cv252
           Plaintiffs,

     v.                                                     STIPULATED PROTECTIVE
                                                                    ORDER
 SCOTT FRAKES, et al.,

            Defendants.


          This matter comes for consideration this 29th day of April, 2020, by the parties, their

counsel, and the Nebraska Department of Correctional Services for entry of a Protective Order to

preserve the confidentiality of documents and records of the Nebraska Department of Correctional

Services and the State of Nebraska, requested by the Plaintiff in this matter. (Filing No. 107.)

These records include:

          1.      Written rules, regulations, and policies which are deemed to be “confidential” by

the Nebraska Department of Correctional Services and not available to the inmate population;

          2.      Photographs and videos taken on May 10-11, 2015 at the Tecumseh State

Correctional Institute which were turned over by the Nebraska Department of Correctional

Services to the Nebraska State Patrol as part of a criminal investigation;

          3.      Incident reports written by staff members of the Tecumseh State Correctional

Institute recounting events that occurred on May 10-11, 2015 that were written within 7 days of

May 10, 2015. These incident reports are part of an ongoing criminal investigation by the Nebraska

State Patrol and contain sensitive information.

          Upon consideration of the matter,

          IT IS HEREBY ORDERED as follows:
  8:19-cv-00252-BCB-SMB Doc # 108 Filed: 04/29/20 Page 2 of 3 - Page ID # 592



        1.     The records of the Nebraska Department of Correctional Services, the State of

Nebraska, and/or the Nebraska State Patrol and any copies thereof shall be utilized by the Plaintiff

and Defendants solely in connection with discovery, pretrial proceedings, preparation for trial,

trial, appeal and/or settlement in the above-captioned matter and three other cases as agreed to by

all counsel including: John Wizinsky v. The State of Nebraska, CI16-3102, District Court of

Lancaster County, Timothy Schrader v. The State of Nebraska, CI17-92, District Court of Johnson

County, and Susan Collins v. The State of Nebraska, CI17-45, District Court of Johnson County,

and for no other purpose, and shall not be disseminated, published, shown or otherwise disclosed

to any person or entity except as provided herein, including any persons currently incarcerated

within the Nebraska Department of Correctional Services.

        2.     All persons to whom the records are disclosed pursuant to this Order shall:

               a. Be responsible for keeping such custody of control over said records so as to

                   assure that said records are not lost, misplaced, or inadvertently disclosed in

                   violation of the provisions of this Order;

               b. Not reveal the contents of the records to any person not already subject to the

                   terms of this Order;

               c. Not reveal or use the contents of the records except for the purposes set forth in

                   Paragraph 1 above; and,

        3.     The records or any information contained therein shall be treated as confidential

pursuant to the terms of this Protective Order.

        4.     After this action is terminated by the entry of a final and no-further-appealable

order, the records and the information contained therein shall not thereafter be disclosed to any

third party.




                                                  2
  8:19-cv-00252-BCB-SMB Doc # 108 Filed: 04/29/20 Page 3 of 3 - Page ID # 593



       5.        This order is to remain in force until modified by the Court for good cause shown.

       6.        Parties stipulate that this agreement may be presented to the Court for enforcement

thereof.

       7.        Before counsel discloses any documents specified in this Stipulation and Protective

Order to any designated expert or consultant such expert or consultant must first execute the

following agreement:

                                   AGREEMENT OF CONFIDENTIALITY

                 I hereby certify that I have read the Protective Order entered on
                 _____________, 2020, (the “Order”) in the action now pending in the
                 United States District Court for the District of Nebraska, entitled Jane Doe
                 v. Scott Frakes, et al., 8:19-cv-252 (the “Action”), and am fully familiar
                 with its terms. I understand that in the course of my activities in connection
                 with the Action I may have occasion to examine, inspect, or be exposed to
                 the records of the State of Nebraska, the Nebraska Department of
                 Correctional Services, and/or the Nebraska State Patrol, and that the
                 confidentiality of said records is protected by various Nebraska statutes. I
                 therefore agree to be bound and comply with all of the terms and
                 prohibitions of the Order and not to do any act or thing in violation of the
                 Order.

           Dated this 29th d a y of April, 2020.

                                                        BY THE COURT:

                                                        s/ Susan M. Bazis
                                                        United States Magistrate Judge




                                                   3
